IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 GLENN H. MANUS,                             : No. 119 MM 2021
                                             :
                     Petitioner              :
                                             :
              v.                             :
                                             :
 COMMONWEALTH OF PENNSYLVANIA;               :
 DELAWARE COUNTY COURT OF                    :
 COMMON PLEAS; JOHN JOSEPH                   :
 WHELAN, DISTRICT ATTORNEY; G.               :
 MICHAEL GREEN, FORMER DISTRICT              :
 ATTORNEY; MICHAEL R. GALANTINO,             :
 DEPUTY DISTRICT ATTORNEY; JAMES F.          :
 NILON, JR., JUDGE,                          :
                                             :
                     Respondents             :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2021, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Prohibition and Writ of

Mandamus” is DENIED. The Prothonotary is DIRECTED to strike the name of the jurist

from the caption.